Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to Applicant’s reply filed on 08/23/2021.
Claims 1 – 27 remain pending; wherein:
claims 9, 13, 14, 17, 18, 25, and 27 have been amended; and
claims 1 – 8 and 23 – 24 were withdrawn.
Claims 9 – 22 and 25 – 27 have been examined; wherein examiner:
amends claims 9 – 18, 22, 25, and 27; and
cancels claims 1 – 8, 17, 19, 23, 24, and 26. 
Claims 9 – 16, 18, 20 – 22, 25, and 27 are allowed (these claims are renumbered to 1 – 14.)

Response to Amendment
Applicant has not addressed to objection to paragraph [0082] of the disclosure.  However, examiner will amend the paragraph [0082] of the disclosure to correct the informality raised in office action mailed on 06/14/2021.
Claim objections for claims 9 – 22 and 25 – 27 are withdrawn in view of Applicant’s amendments.

Claim Interpretation
Claim 9 recites a system comprising a sandbox runtime and a graphical user interface scanner, and claim 25 recites the sandbox runtime. In view of specification (specification, [0032, 0040, 0075, & 0100]), the sandbox runtime and the graphical user interface scanner are considered as software components. Therefore, claims 9 and 25 are not interpreted under 35 U.S.C. 112(f). In other words, claims 9 and 25 do not invoke 35 U.S.C. 112(f).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Upon agreement on amendments, authorization for the amendments was given in a telephone interview with Mr. Grant Wang (Reg. No. 79,780) on 08/27/2021, to put the claims in condition for allowance.

Amend abstract and paragraph [0082] of specification as follow:
Specification 
[0082] For example, application 706 may want to initiate the “VideoPlaybackActivity” activity class. Application 706 requests the “Video PlaybackActivity” class by generating an intent call with a target field designating “VideoPlaybackActivity” and transmitting the intent call to operating system 703TM Android applications may also be proxied by their placeholder counterpart in sandbox runtime 701 and launched accordingly.

Abstract (currently amended)
A method for processing applications by interfacing between applications and operating systems, executing an application without full installation of the application, and extracting graphical user interface (GUI) content of the application to make the contents indexed and searchable. A system 
Amend claims 1 – 19 and 22 – 27 as follow:
Claims 1 – 8 (canceled)

Claim 9 (currently amended)
A mobile device system having one or more processors for executing a mobile application, the mobile device system comprising: 
 a sandbox runtime, running on a mobile device, configured to: 
execute the mobile application, without a full installation and an entire binary code base of the mobile application, by loading a minimum bootable subset (MBS) onto the mobile device from a server, the MBS being a partial set of application segments and the application segments formed by segmenting the binary code base of the mobile application and mapping segments of the binary code base at a binary level; 
interface between the mobile application and a host operating system of the mobile device so that the mobile application accesses the application segments, stored remotely at the server, as local resources of the mobile device, wherein interfacing between the mobile application and the host operating system of the mobile device further includes:
 providing a dynamic manifest file to the host operating system of the mobile device, wherein the dynamic manifest file includes a placeholder system defined program class used by the host operating system of the mobile device for requesting an actual system defined class required as indicated by a current user execution progress of the mobile application;

replace the placeholder system defined program class, at the mobile device, with the actual system defined class, wherein the actual system defined class corresponds to the next application segment to be accessed for execution of the mobile application, without the full installation and the entire binary code base thereof, on the mobile device;
a graphical user interface (GUI) scanner configured to index GUI segments by: 
monitoring each application segment loaded by the sandbox runtime; 
determining whether the loaded application segments are the GUI segments;
extracting contents of the application segments determined to be the GUI segments;
assigning weight to each of the GUI segments; and
indexing contents of the GUI segments to use the indexed GUI segments and GUI segment weights to match the mobile application with user search queries.
 
Claim 10 (currently amended)
The mobile device system of claim 9, wherein the sandbox runtime downloads one or more application segments corresponding to

Claim 11 (currently amended)
The mobile device system of claim 10, wherein the resource request is a request from the mobile application for a local resource, and the one or more application -4- 152807284.1Application Serial No. 16/291,835 Attorney Docket No. 128843-8001.US03 segments corresponding to the requested local resource are provided to the sandbox runtime by downloading the one or more application segments from the server.

Claim 12 (currently amended)
The mobile device system of claim 11, wherein received resources are prefetched based upon a prediction of the application segment that will be accessed according to an acyclic graph.

Claim 13 (currently amended)
The mobile device system of claim 9, wherein the sandbox runtime generates the dynamic manifest declaring placeholder system-defined program classes.

Claim 14 (currently amended)
The mobile device system of claim 13, wherein the sandbox runtime intercepts an intent call from the mobile application and replaces a declared placeholder system- defined program class with an actual class indicated by the intent call and required by the mobile application.

Claim 15 (currently amended)
mobile device system of claim 14, wherein the actual class includes one or more of: an activity class, a service class, a content provider class, and a broadcast receiver class.
                
Claim 16 (currently amended)
The mobile device system of claim 9, wherein the sandbox runtime is part of a native mobile application that is installed on the host operating system of the mobile device.

Claim 17 (canceled)

Claim 18 (currently amended)
A method for executing on-demand mobile applications using a partial set of application segments running on a mobile device, the method comprising: 
executing a mobile application, without a full installation and an entire binary code base of the mobile application, by loading a minimum bootable subset (MBS) onto the mobile device from a server, the MBS being a partial set of application segments obtained by decoupling the mobile application, wherein the application segments are generated by segmenting the binary code base of the mobile application and mapping segments of the binary code base at a binary level; 
interfacing between the mobile application and a host operating system of the mobile device so that the mobile application accesses the application segments, stored remotely at the server, as local resources of the mobile device, wherein the interfacing 
providing a dynamic manifest file to the host operating system of the mobile device, wherein the dynamic manifest file includes a placeholder system defined program class used by the host operating system of the mobile device for requesting an actual system defined class required as indicated by a current user execution progress of the mobile application; 
upon determining that the current user execution progress of the mobile application indicates that  a next application segment is not in the MBS or local on the mobile device system, generating a resource request to load the next application segment from the server; [[and]] 
replacing the placeholder system defined program class, at the mobile device, with the actual system defined class, wherein the actual system defined class corresponds to the next application segment to be accessed for execution of the mobile application, without the full installation and the entire binary code base thereof, on the mobile device; and
indexing graphical user interface (GUI) segments of the application segments by:
monitoring each application segment loaded by a sandbox runtime; 
determining whether the loaded application segments are the GUI segments;
extracting contents of the application segments determined to be the GUI segments;
assigning weight to each of the GUI segments; and
indexing contents of the GUI segments to use the indexed GUI segments and GUI segment weights to match the mobile application with user search queries.

Claim 19 (canceled)

Claim 22 (currently amended)
The method of claim 21, wherein recording the order of the application segments is completed after all the application segments are loaded by the sandbox runtime at least once.

Claims 23 and 24 (canceled)

Claim 25 (currently amended)
The mobile device system of claim 9, wherein the sandbox runtime is further configured to: 
predict, based on (1) an acyclic graph that reflects a current state of the mobile application and (2) a probability of the next application segment needed by the mobile application, the next application segment.

Claim 26 (canceled)

Claim 27 (currently amended)
mobile device system of claim 9, wherein the interfacing between the mobile application and the host operating system further includes: 
intercepting an intent call from the mobile application to the host operating system, wherein the intent call is indicative of the next application segment; 
parsing the intent call; 
initiating an idle placeholder activity; and 
transmitting the idle placeholder activity to the host operating system.

                 Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 9
Based on closest prior arts of record and interpretation of the claims, limitations “determining whether the loaded application segments are the GUI segments; extracting contents of the application segments determined to be the GUI segments; assigning weight to each of the GUI segments; and indexing contents of the GUI segments to enable the system to use the indexed GUI segments and GUI segment weights to match the mobile application with user search queries” are patently distinct from the prior arts of the record.  In other words, the limitations present subject matter that is novel and nonobvious.  And, claims 9 and its dependent claims are allowed.

Claim 18
Claim 18 recites limitations in the same manner as claim 9 above; therefore, claim 18 and its dependent claims are also allowed for the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kogan et al. (Pub. No. US 2018/0174288 A1): Identify user interface (UI) elements of an application and assign score weights to the UI elements.
Bhakar et al. (Pub. No. US 2014/0280574 A1): request application component.  Invokes the component when already downloaded and retrieves the component when not yet downloaded.
Yi Cui et al. (NPL; oStream: Asynchronous Steaming Multicast in Application-Layer Overlay Networks): overlay multicast strategy, oStream, uses application-layer multicast for streaming media efficiently.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/
SPE, Art Unit 2192